UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WEGCO, INCORPORATED,                   
               Plaintiff-Appellee,
                 v.                              No. 00-2053
GRIFFIN SERVICES, INCORPORATED,
               Defendant-Appellant.
                                       
WEGCO, INCORPORATED,                   
              Plaintiff-Appellant,
                 v.                              No. 00-2123
GRIFFIN SERVICES, INCORPORATED,
                Defendant-Appellee.
                                       
           Appeals from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                  Gerald Bruce Lee, District Judge.
                          (CA-98-452-A)

                         Argued: May 7, 2001

                      Decided: September 19, 2001

      Before WIDENER and WILKINS, Circuit Judges, and
       Arthur L. ALARCON, Senior Circuit Judge of the
      United States Court of Appeals for the Ninth Circuit,
                     sitting by designation.



Affirmed in part and vacated in part by unpublished per curiam opin-
ion. Judge Widener wrote an opinion concurring and dissenting in
part.
2              WEGCO, INC. v. GRIFFIN SERVICES, INC.
                             COUNSEL

ARGUED: Joseph William Koegel, Jr., STEPTOE & JOHNSON,
L.L.P., Washington, D.C., for Appellant. Roger A. Colaizzi, VEN-
ABLE, BAETJER, HOWARD & CIVILETTI, L.L.P., Washington,
D.C., for Appellee. ON BRIEF: Damon W.D. Wright, VENABLE,
BAETJER, HOWARD & CIVILETTI, L.L.P., Washington, D.C., for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Griffin Services, Incorporated appeals the judgment in this contract
action brought by WEGCO, Incorporated. Griffin argues primarily
that its Seventh Amendment right to a jury trial was violated when the
district court awarded damages in addition to those awarded by the
jury and granted a declaratory judgment to WEGCO. We vacate the
supplemental damage award and affirm the declaratory judgment.

                                  I.

   WEGCO is a Maryland corporation that assists its clients in obtain-
ing and executing government contracts. Griffin is a Georgia corpora-
tion that provides the federal government with commercial facilities
management and mechanical maintenance services.

   In late 1994, WEGCO approached Griffin and offered to identify
federal government contract opportunities, assist Griffin in obtaining
the contracts, and provide support services after the contracts were
awarded. Griffin and WEGCO subsequently executed two contracts,
the "Kansas City Agreement" and the "New Alexandria Agreement."1
    1
  The parties also executed a third agreement, the "Parr Agreement,"
which is not relevant to the issues before us.
                WEGCO, INC. v. GRIFFIN SERVICES, INC.                 3
WEGCO’s compensation under each agreement was composed pri-
marily of a percentage of Griffin’s "Net Profit," which the agreements
defined as "all job site revenues minus all job site costs with respect
to this work." J.A. 34, 40. The percentage increased on a sliding scale
as the amount of profit increased. Both agreements provided that
interest would accrue on late payments at an annual rate of 15 per-
cent.

   Griffin was awarded the government contracts that were the subject
of the two agreements. In calculating its "Net Profit" for the purpose
of making its payments to WEGCO, Griffin identified all revenues
from the government contracts and then deducted only direct costs,
rather than all costs. Under this methodology, indirect costs such as
overhead were not deducted. Griffin subsequently concluded that
WEGCO had failed to perform some of the services required by the
agreements, and Griffin eventually notified WEGCO that it was ter-
minating the agreements on that basis.

   WEGCO challenged the termination and, in March 1998, filed this
diversity action in the United States District Court for the Eastern
District of Virginia. As is relevant here, WEGCO alleged that Griffin
breached the agreements by failing to pay all of the fees due.
WEGCO sought money damages and a judgment declaring, inter alia,
that (a) Griffin’s failure to pay monies due under the agreements con-
stituted a breach of contract; (b) Griffin was obligated to pay monies
then owing under the agreements as well as monies that would be due
in the future; and (c) the agreements continued to be valid and binding
and could not be terminated. WEGCO also requested an accounting
of the agreements. In its answer, Griffin’s allegations included a claim
that WEGCO had breached the agreements. Griffin also demanded a
jury trial on all issues.

   During discovery, WEGCO sought information that would assist it
in determining the amount due under the agreements. Prior to the
close of discovery on October 30, 1998, Griffin produced the
requested information for the period ending July 31, 1998. Griffin
never supplemented its discovery responses after close of discovery
and WEGCO never moved to compel.

   During the ensuing jury trial, the parties introduced evidence
regarding whether Griffin had breached the agreements and how dam-
4              WEGCO, INC. v. GRIFFIN SERVICES, INC.
ages should be calculated if Griffin had breached. Concerning dam-
ages, the parties advanced diverging theories regarding how to
interpret the term "Net Profit." WEGCO argued that only direct costs
should be subtracted from revenues and noted that Griffin itself had
employed this methodology before the lawsuit was commenced.
Employing this methodology, WEGCO’s expert opined that WEGCO
was owed "at least $144,404.97 plus interest" under the New Alexan-
dria Agreement, J.A. 100, and "at least $84,284.34 plus interest"
under the Kansas City Agreement, id. at 98. WEGCO’s evidence of
Griffin’s revenues and costs and its expert’s testimony calculating
"Net Profit" from that data accounted for the period ending July 31,
1998. WEGCO produced no evidence of damage calculations for any
subsequent period, although it did present evidence that the agree-
ments continued to be in effect.

   Its prelitigation conduct notwithstanding, Griffin took the position
at trial that all costs—both direct and indirect—should be subtracted
from revenues in order to determine "Net Profit." The methodology
advanced by Griffin yielded two possible results for each agreement:
WEGCO was overpaid either $15,766 or $16,124 for the New Alex-
andria Agreement and underpaid either $20,763.11 or $18,962.30 for
the Kansas City Agreement.

   At the conclusion of the trial, the jury returned a special verdict
finding, as is relevant here, that WEGCO had not breached either
agreement; that Griffin had breached both agreements by failing to
pay sums due to WEGCO; and that "the total amount of the damage
to WEGCO caused by Griffin Services’ failure to pay WEGCO what
it was due" was $64,000 for the New Alexandria Agreement and
$75,000 for the Kansas City Agreement. Id. at 1099, 1101.

   After the jury was dismissed, WEGCO moved for a declaratory
judgment that the agreements continued to be in effect and requested
an accounting to determine additional amounts allegedly due
WEGCO under the agreements through the date of WEGCO’s
motion. WEGCO further requested that this calculation be made by
an independent accountant using the methodology WEGCO had
advocated at trial. Finally, WEGCO prayed that Griffin be ordered to
pay WEGCO any monies that the accounting determined to be due.
               WEGCO, INC. v. GRIFFIN SERVICES, INC.                 5
Griffin opposed the motion, maintaining that granting additional relief
would violate its right to a jury trial.

   The district court determined that the jury award included damages
for the period ending July 31, 1998, and therefore no recalculation of
damages for that period was necessary. However, the district court
granted WEGCO a declaratory judgment that Griffin had not termi-
nated the agreements and that they were still valid, binding, and in
effect. The district court also ordered an accounting of net profits
received by Griffin for the government contracts underlying the
agreements. The district court directed that the method for calculating
"Net Profit" in the accounting would be that proposed at trial by
WEGCO’s expert. The district court stated that upon receiving and
verifying the results of the accounting, it would order declaratory
relief in the amount due. The court also ordered Griffin to allow
WEGCO access to its records concerning the underlying contracts
twice a year for the duration of the agreements.

   The accounting ordered by the district court encompassed the
period from August 1, 1998 through February 28, 1999 for the Kansas
City Agreement and from August 1, 1998 through November 30,
1999 for the New Alexandria Agreement. Because the auditor could
not determine how much of the damage awards the jury allocated to
the period between the beginning of the respective contract years
(March 1, 1998 for the Kansas City Agreement and December 1,
1997 for the New Alexandria Agreement) and July 31, 1998, the audi-
tor could not calculate the appropriate sliding-scale percentage needed
to calculate WEGCO’s compensation. Accordingly, the auditor did
not calculate the compensation owed to WEGCO under the Kansas
City Agreement, and it calculated the amount owed to WEGCO under
the New Alexandria Agreement only for the period from December
1, 1998 through November 30, 1999. As to this period, the auditor
determined that the "Net Profit" was $274,663.06 and that Griffin
owed WEGCO $102,331.53 plus $4,134.34 in interest.

   The district court adopted the findings in the auditor’s report and
supplemented those findings with its own determinations. The court
concluded that Griffin owed WEGCO $5,485.54 plus $1,371.39 in
interest under the New Alexandria Agreement for the period from
August 1, 1998 through November 30, 1998. The district court further
6               WEGCO, INC. v. GRIFFIN SERVICES, INC.
determined that Griffin owed WEGCO $27,775.86 plus $6,131.14 in
interest under the Kansas City Agreement for the period of August 1,
1998 through February 28, 1999. A final judgment was then entered
against Griffin for $286,229.80, $139,000 of which represented the
jury verdict and $147,229.80 of which represented the supplemental
damages awarded by the district court.

                                   II.

   Griffin first argues that the district court erred in supplementing
WEGCO’s damage award on its breach of contract failure-to-pay
claims. We agree.

    The Seventh Amendment provides that

     [i]n Suits at common law, where the value in controversy
     shall exceed twenty dollars, the right of trial by jury shall be
     preserved, and no fact tried by a jury, shall be otherwise
     reexamined in any Court of the United States, than accord-
     ing to the rules of the common law.

U.S. Const. amend. VII. This protection applies to all suits in which
legal, rather than equitable, rights are at issue. See Curtis v. Loether,
415 U.S. 189, 193 (1974). Whether the right to a jury trial exists is
a question of law that we review de novo. See Pandazides v. Va. Bd.
of Educ., 13 F.3d 823, 827 (4th Cir. 1994). If a denial of the right to
jury trial occurred, we must decide whether the denial constituted
harmless error. See id. The error is harmless only if the district court
would have granted judgment as a matter of law to the defendant, i.e.,
if "the evidence is such, without weighing the credibility of the wit-
nesses, that there is only one conclusion that reasonable jurors could
have reached." Keller v. Prince George’s County, 827 F.2d 952, 955
(4th Cir. 1987).

   In diversity cases, although the substantive rights asserted in a
claim arise under state law, "the characterization of that state-created
claim as legal or equitable for purposes of whether a right to jury trial
is indicated must be made by recourse to federal law." Simler v. Con-
ner, 372 U.S. 221, 222 (1963) (per curiam). Ordinarily, an action on
                WEGCO, INC. v. GRIFFIN SERVICES, INC.                   7
a debt alleged to be due under a contract is an action at law. See Dairy
Queen, Inc. v. Wood, 369 U.S. 469, 476-77 (1962); Wyler Summit
P’ship v. Turner Broad. Sys., Inc., 235 F.3d 1184, 1194 (9th Cir.
2000) ("In most instances, a claim seeking money damages for breach
of contract is an action at law."). That a party requests an "account-
ing" to determine the amount of damages to be awarded does not by
itself change the legal nature of a breach of contract claim.2 See Dairy
Queen, 369 U.S. at 477-78 (rejecting notion that a claim for payment
of money was equitable solely because the "complaint is cast in terms
of an ‘accounting,’ rather than in terms of an action for ‘debt’ or
‘damages’"). And, the fact that the claim is one for declaratory relief
does not affect the legal or equitable character of the issues to be
decided. See Beacon Theatres, Inc. v. Westover, 359 U.S. 500, 504
(1959).

   We conclude that the district court violated Griffin’s constitutional
right to a jury trial when it supplemented WEGCO’s damage award.
WEGCO’S failure-to-pay claims were simply claims on a debt cre-
ated by contract. Therefore, Griffin had a Seventh Amendment right
to have these claims adjudicated by a jury, and the district court erred
in making its own findings regarding what monies were owed
WEGCO by Griffin and in supplementing the jury award based on
those findings.3
  2
     A claim for damages resulting from breach of contract may be
deemed equitable when the plaintiff demonstrates "that the accounts
between the parties are of such a complicated nature that only a court of
equity can satisfactorily unravel them." Dairy Queen, 369 U.S. at 478
(internal quotation marks omitted). WEGCO has made no such showing.
   3
     WEGCO argues that this suit was partly equitable because it sought
the equitable remedy of specific performance. That is incorrect. Under
Maryland law, specific performance is an "extraordinary equitable rem-
edy" that may be granted only when "more traditional remedies, such as
damages, are either unavailable or inadequate." Archway Motors, Inc. v.
Herman, 378 A.2d 720, 724 (Md. Ct. Spec. App. 1977). Here, any non-
payment by Griffin was remediable by an award of money damages, and
that is the remedy WEGCO sought for its failure-to-pay claims.
   Because the only remedy sought for the failure-to-pay claims was
legal, WEGCO is also incorrect in its contention that Griffin waived its
right to a jury trial on the failure-to-pay claims by failing to plead the
defense of election of remedies.
8               WEGCO, INC. v. GRIFFIN SERVICES, INC.
   WEGCO maintains, however, that the district court did not make
findings of fact itself, but rather, simply applied the law to the find-
ings necessarily made by the jury. That is incorrect. First of all, the
findings of the district court regarding the amount of Griffin’s reve-
nue and indirect costs for the period beginning August 1, 1998 were
not based on any findings made by the jury. Furthermore, although
WEGCO argues that a methodology for calculating "Net Profit" can
be derived from the jury verdict, we do not agree. WEGCO maintains
that the jury accepted Griffin’s figures regarding the amount of reve-
nue and indirect costs and used WEGCO’s methodology because
doing so would produce total damages of $139,802, and the total ver-
dict was $139,000. We are not persuaded from the closeness of these
numbers that the jury arrived at its verdict in the manner suggested
by WEGCO. The most telling evidence that the jury did not do so is
that it awarded $64,000 in damages for Griffin’s breach of the New
Alexandria Agreement and $75,000 for Griffin’s breach of the Kansas
City Agreement; these awards would have been $54,230 and $85,572,
respectively, were WEGCO correct about the basis for the jury verdict.4
Any attempt on our part to divine the methodology the jury employed
to reach its verdict would amount to rank speculation.

   WEGCO also argues that the district court possessed inherent equi-
table authority to make the necessary findings and supplement the
damage award with additional amounts not submitted to the jury. We
know of no authority, however, allowing a district court to act as fact
finder regarding a purely legal claim on which a party has demanded
a jury trial.

   We further conclude that the error of the district court in supple-
menting the damages awarded by the jury was not harmless. The evi-
dence regarding the appropriate methodology for calculating net
profits under the agreements was sharply conflicting, and reasonable
juries could have reached different results. Accordingly, we vacate
    4
   WEGCO attributes this discrepancy to "Griffin’s argument that any
loss under one Services Agreement during a particular month should be
offset against any gain in the other one." Br. of Appellee/Cross-
Appellant at 31. However, no calculations regarding offsets were ever
presented to the jury.
                WEGCO, INC. v. GRIFFIN SERVICES, INC.                   9
                                    5
the supplemental damages award. See Pandazides, 13 F.3d at 833
(holding that denial of jury trial was not harmless when evidence was
conflicting).

                                   III.

   Griffin next argues that the district court violated its Seventh
Amendment rights by declaring that Griffin had not terminated the
agreements and that they remained in effect.6 We conclude that any
error was harmless. Although the jury did not explicitly find that the
agreements remained in force, it did reject Griffin’s only basis for ter-
minating the agreements, namely, its contention that WEGCO had
breached the agreements.

   Griffin maintains that it was prejudiced by the declaration of its
continuing obligation to pay because the jury award already included
damages for future, as well as past, nonpayments; thus, Griffin con-
tends that without the declaratory judgment, it would have no further
obligation under the agreements. We reject Griffin’s premise that the
jury award included damages for future nonpayments. Nothing in the
jury instructions or special verdict form allowed the jury to assume
that Griffin would continue to breach the agreements after trial or per-
mitted the jury to award damages for breaches that had not yet
occurred. The jury was instructed that WEGCO was "entitled to be
placed in the same situation as if the contract had not been broken,"
J.A. 1008, which would not have allowed the jury to award WEGCO
payments to which it was not yet entitled. The special verdict form
asked the jury to find the total damages resulting from Griffin’s fail-
  5
     Because we vacate the supplemental damages award, we do not
address Griffin’s arguments regarding the correctness of the findings
underlying the award. We also do not reach WEGCO’s argument on
cross-appeal that the final judgment did not include the exact amount of
contractual prejudgment interest due on the date of the final judgment for
the supplemental award.
   6
     The partial dissent concludes that the declaratory judgment award was
improper under Maryland state law for several reasons. We do not
address these state-law issues because they were not raised by Griffin on
its appeal to us. See Edwards v. City of Goldsboro, 178 F.3d 231, 241
n.6 (4th Cir. 1999).
10              WEGCO, INC. v. GRIFFIN SERVICES, INC.
ure to pay what WEGCO "was due," again indicating that damages
resulting from Griffin’s failure to pay monies not yet due were not to
be awarded. Id. at 1099, 1101.

                                  IV.

  For the foregoing reasons, the supplemental damage award is
vacated and the declaratory judgment is affirmed.

                    AFFIRMED IN PART AND VACATED IN PART

WIDENER, Circuit Judge, concurring and dissenting in part:

   I concur in parts I and II of the majority opinion and the decision
that the district court’s award of damages in addition to those awarded
by the jury violated Griffin’s Seventh Amendment right to a jury trial.
I join its decision to vacate the supplemental award. However, I dis-
agree with part III of the opinion, except the first paragraph thereof,
as it affirms the district court’s declaratory judgment. To that I
respectfully dissent. The district court’s declaratory judgment should
be vacated essentially because it grants to WEGCO the remedy of
specific performance of a contract for personal services, a remedy
long repugnant to Maryland law, and, as well, it splits a cause of
action.

   Maryland Courts have followed a functional approach when decid-
ing whether to award a remedy that, while nominally different, has
the same effect as specific performance. In M. Leo Storch Ltd. Part-
nership v. Erol’s, Inc., 620 A.2d 408, 414 (Md. Ct. Spec. App. 1993),
the Maryland Court of Special Appeals treated a request for an
injunction to prevent the defendant from breaching a continuous oper-
ations clause of a lease as a request for specific performance. The
plaintiff asked that the court "enter a simple order that says, you may
not continue to breach the continuous operations clause." 620 A.2d at
412. The court refused to do so stating that "Maryland Courts have
allowed injunctive relief . . . as the functional equivalent of specific
performance. However, a suit for an injunction which seeks to accom-
plish all the purposes of a decree for specific performance is subject
to the principles which apply to an application for the latter remedy."
                WEGCO, INC. v. GRIFFIN SERVICES, INC.                 11
620 A.2d at 411 (internal quotation marks and alterations omitted).
The District court’s order in the instant case declared that the services
agreements remained in effect and ordered that the parties "shall com-
ply with the compensation provisions of the two Services Agreements
and perform as required in the future." (italics supplied). It is evident
that the district court’s declaratory judgment here is nearly identical
to the relief that the M. Leo Storch court denied because it was the
functional analogue of specific performance. Because the declaratory
judgment here operates as a grant of specific performance, the District
court should have inquired into whether the latter remedy was appro-
priate.

   Maryland will not "ordinarily enforce a contract for personal ser-
vice," the reason being that "the mischief likely to result from the
enforced continuance of the relationship incident to the service when
it has become personally obnoxious to one of the parties is so great
that the best interests of society require that the remedy be refused."
See Fitzpatrick v. Michael, 9 A.2d 639, 641 (Md. 1939). Fitzpatrick
refused to enforce a contract in which an elderly man whimsically,
arbitrarily and unjustly refused to honor a contract to provide a home
in return for the personal services of a long time nurse and compan-
ion. The court reasoned that specific performance of the personal ser-
vices contract should be denied because "it would compel him to
accept the personal service of an employee against his wish and his
will," Fitzpatrick, 9 A.2d at 643, exactly the situation which pertained
here. Under the terms of the services agreements, WEGCO is to pro-
vide business advice and services to Griffin. It is clear that Griffin no
longer wants the advice and services and it has formally severed the
contractual relation for which breach of contract WEGCO has sued.
The declaratory judgment awarded by the district court would require
Griffin to continue to receive unwanted advice and services and to
maintain a relationship that would be obnoxious to him, especially
considering the present hostility. A contract for providing advice,
whether it be for personal or business purposes, will abide only so
long as confidence and trust remain. When these aspects vanish, the
possibility for successful enforcement of a relationship based on them
also vanishes and specific performance is therefore inappropriate. "‘It
is not for the interest of society that persons who are not desirous of
12               WEGCO, INC. v. GRIFFIN SERVICES, INC.
maintaining continuous personal relations with one another should be
compelled so to do.’"1 Fitzpatrick, 9 A.2d at 641.

   Aside from the difficulties peculiar to personal service contracts,
specific performance and its equivalents are inappropriate because
judicial supervision of the performance required under these services
agreements would be of long duration and has the potential of becom-
ing quite difficult. M. Leo Storch, 620 A.2d at 413. Furthermore, spe-
cific performance is denied particularly when, as in this case, a legal
remedy was available. WEGCO’s legal remedy was for damages for
total breach of contract, including future damages. See Friedman v.
Katzner, 114 A. 884, 887 (Md. 1921) (recognizing suit for anticipa-
tory repudiation and holding that such a suit "excused the vendor
from further performance."); 13 Williston on Contracts § 39:37 (4th
Ed. 2000) (relying on Restatement (2nd) Contracts, § 253, comment
b) (stating that "a breach by repudiation gives rise to a claim for dam-
  1
    This contract does not fall under the exception allowing specific per-
formance of some personal service contracts where the party rendering
the service has substantially or fully performed. See Ledingham v. Bay-
less, 145 A.2d 434, 440 (Md. 1958) (enforcing contract to make will to
devise one half interest in land where plaintiff had fully rendered per-
sonal services in accordance with agreement); Snodgrass v. Stubbs, 189
Md. 28, 48, 54 A.2d 338, 347 (Md. 1947). See also Stamatiades v. Merit
Music Service, 210 Md. 597, 610, 124 A.2d 829 (1956) (granting injunc-
tion to prevent restaurant owner from removing or disconnecting service
provider’s vending machines). The contracts at issue in the instant case
contemplate continuing performance on the part of WEGCO; it must ren-
der business advice and other services to Griffin for the life of the under-
lying government contracts. For example, the New Alexandria
Agreement states that "this Agreement shall remain in effect for the dura-
tion of any government contract, including any and all extensions,
options, modifications, extra change orders, novations, or follow-on con-
tracts." For example, should Griffin seek an extension or renewal of the
government contract, WEGCO would be required under the Agreement
to "assist in negotiating renewal options." Under these circumstances,
Maryland follows the Illinois rule that " ‘[c]ontracts which by their terms
stipulate for a succession of acts, whose performance cannot be consum-
mated by one transaction, but will be continuous, and require protracted
supervision and direction, with the exercise of special knowledge, skill,
or judgment in such oversight, are not, as a rule, specifically enforced.’"
M. Leo Storch, 620 A.2d at 413.
                WEGCO, INC. v. GRIFFIN SERVICES, INC.                 13
ages for total breach."). See also Rozay v. Hegeman Steel Products,
Inc., 234 N.Y.S.2d 647, 650 (N.Y. Sup. Ct. 1962) (stating that "suit
for anticipatory breach of an executory personal service contract is a
recognized cause of action . . . [and] the material breach of a contract,
performance of which has begun, will justify immediate action for all
damages, past, present, and future"). WEGCO asked for future dam-
ages in its complaint but failed to present evidence about what those
future damages would be. WEGCO did not request jury instructions
on determining future damages. Nor did WEGCO object to the
absence of an instruction on future damages. It appears, therefore, that
WEGCO has waived any claim it may have had to future damages.
Fed. R. Civ. P. 51.2

   Perhaps recognizing its mistake in failing to prove, or even argue
for future damages, WEGCO seeks to preserve its position although
it has split its cause of action as prohibited under Maryland law. In
Ex Parte Carlin, 129 A.2d 827, 831 (Md. 1957), the Maryland Court
of Appeals stated that "[i]t is well established that a single cause of
action or an entire claim cannot be split up or divided and separate
suits maintained for the various parts thereof." See also Levin v.
Friedman, 317 A.2d 831, 835 (Md. 1974). The policy behind this rule
is the prevention of a multiplicity of litigation and avoidance of the
vexation, costs and expenses incident to more than one suit on the
same cause of action. Jones v. Speed, 577 A.2d 64, 68 (Md. 1990).
Yet, this is exactly what will occur here. Any extension or modifica-
tion of the government contracts, for example, will entitle Griffin to
services from WEGCO and WEGCO to payment from Griffin. It may
not even be doubted, that under the declaratory judgment WEGCO
has received, Griffin will receive advice and services it no longer
wants, that sufficiency of performance on the part of both parties will
  2
   Instructions number B-15 and B-16 which were given to the jury,
without objection, under any ordinary reading of Maryland law contem-
plate the award of future damages. See National Micrographics Systems,
Inc. v. OCE-Industries, Inc., 465 A.2d 862 (Md. 1983). The fact that the
special verdict form, which also was not objected to, was treated by the
district court as excluding future damages is proof certain that if
WEGCO had any future damages it has either waived them or received
them. WEGCO should not be allowed to blow hot and cold at the same
time, indeed it offered instructions B-15 and B-16.
14              WEGCO, INC. v. GRIFFIN SERVICES, INC.
arise in the future, and the court will become entangled in this dispute
once again.

   For the foregoing reasons I would vacate the district court’s grant
of declaratory judgment that the services agreements are still in force.